Citation Nr: 0805423	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status post coronary artery bypass graft surgery, 
currently evaluated as 30 percent disabling. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1980 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft surgery.  In November 2007, the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he should be entitled to a rating 
in excess of 30 percent for his coronary artery disease.  A 
review of the record in this case raises some question as to 
the current severity of this service-connected disability.

The record also reflects that the veteran has been awarded a 
30 percent disability rating for his coronary artery disease 
under Diagnostic Code 7005.  Under that diagnostic code, a 30 
percent evaluation is assigned when a workload of 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005.


The Board notes that the veteran underwent a VA examination 
in November 2003.  It appears that the VA examiner initially 
did not have access to any medical records for the veteran, 
and rendered an assessment based on the veteran's reported 
history.  In an addendum, the VA examiner noted receipt of 
treatment records from the veteran's private cardiologist, 
Dr. A., and reported the findings from those private 
treatment records.  While the findings noted, including a 
ejection fraction of 62% in March 2003, an ejection fraction 
of 67% in May 2003, and a May 2003 treadmill stress test 
which showed a workload of 7.7 METS, are part of the 
diagnostic criteria the Board would consider in rating the 
veteran's service-connected disability, the Board finds that 
other pertinent findings were not noted, including whether 
the veteran had any episodes of acute congestive heart 
failure or dyspnea.  The veteran also contends that the VA 
examiner inaccurately reported that he was able to cut grass 
with a riding mower, do some household work, and walk for 1.5 
miles three times a week.  

In addition, the veteran has submitted recent private 
treatment records which suggest that his service-connected 
disability may have worsened, including a March 2006 report 
of an adenosine stress test, which was conducted (rather than 
a treadmill stress test) because of his inability to exercise 
and showed ischemia; and an April 2007 myocardial perfusion 
imagining report which showed an ejection fraction of 57%.  
In these recent treatment records, he reported symptoms 
including chest discomfort on exertion, shortness of breath, 
and fatigue.  In May 2007 he underwent cardiac catherization 
with stent placement, and he was noted to have normal LF 
function and an ejection fraction of 65%.  In November 2007, 
he testified that he had chest pain, lightheadedness, and 
shortness of breath, and weakness when walking upstairs.  
Although it is not entirely clear whether the veteran's 
service-connected disability may have worsened, based on the 
recent evidence submitted by the veteran, the Board concludes 
that a remand of this issue is necessary so that he may 
undergo another VA cardiology examination.

The RO will also need to consider whether enhanced notice is 
required under the recent judicial precedent in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination to determine the severity 
of his coronary artery disease.  All tests 
deemed necessary should be performed.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

a.  The examiner should conduct an 
examination consistent with the rating 
criteria for Diagnostic Code 7005, 
including conducting a cardiac workload 
assessment reported in METs with 
comments as to whether a workload of 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.

b.  Any episodes of congestive heart 
failure in the past year should be 
documented (and the number of episodes 
should be specified).

c.  The examiner should indicate the 
presence or absence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.

2.  If the adjudication above does not 
result in a complete grant of all benefits 
sought by the veteran, he should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

